Citation Nr: 1232098	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  03-35 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for lumbosacral strain.

3.  Entitlement to service connection for a lumbar disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of January 2003 (lumbosacral strain) and August 2005 (PTSD).  In September 2008, he appeared at a Travel Board hearing held by a Veterans Law Judge who is no longer with the Board.  In June 2012, the Veteran was sent a letter informing him that he could have another hearing if he wished.  This notice, sent to an address provided in February 2010, was returned to the Board as undeliverable.  However, the Veteran has not provided VA with a more recent, valid address.  In this regard, correspondence sent to an address provided in June 2010 had previously been returned as undeliverable.  The Board finds that the duty to notify the Veteran of his right to another hearing has been satisfied, under these circumstances.  See 38 C.F.R. § 3.1(q) (Notice means written notice sent to a claimant at his latest address of record); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (in the normal course of events, it is the burden of a claimant to keep the VA apprised of his or her whereabouts; if he or she does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him or her).  The appeal was remanded in June 2011; during the course of appellate development, service connection for bipolar disorder was granted.  Nevertheless, the issue of service connection for PTSD remains on appeal.  

The issue of entitlement to service connection for a lumbar disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy or claim a stressor involving fear of hostile military or terrorist activity, and an in-service stressor has not been otherwise corroborated, confirmed or verified.

2.  Evidence received since the August 1996 rating decision denying service connection for a lumbosacral strain relates to an unestablished fact necessary to substantiate the claim, i.e., a nexus to service.    


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.304 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for PTSD

A. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in April 2005, prior to the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for service connection for PTSD, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was specifically advised of the requirements for establishing entitlement to service connection for PTSD, and provided with a PTSD questionnaire.  He was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of his service connection claim.  In a letter dated in March 2006, the veteran was provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a June 2006 statement of the case.  Therefore, any timing defect in the provision of this aspect of the notice was harmless error.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  All identified VA records have been obtained.  He did not provide sufficient identifying information as to the time and location of any specific incidents, or of his unit, such as to enable VA to request corroboration from the Joint Service Records Research Center (JSRRC).  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 190, 193 (1991).  A Command History for the year 1979 pertaining to the USS CONSTELLATION was obtained.  

A VA examination was provided in November 2010, which described the disability in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An additional examination as to PTSD is not warranted, because, as discussed below, he has been diagnosed as having PTSD, but there is no evidence corroborating a stressor.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  He has not identified any other potential sources of relevant information or evidence.  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B.  Merits 

The Veteran was granted service connection for bipolar disorder, based on psychiatric symptoms shown in service.  The question remains as to whether he also has PTSD, based on an in-service stressor or stressors.  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Concerning the first two elements, the Veteran was afforded a VA examination in November 2010.  As to PTSD, the examiner noted that the Veteran described an incident that occurred when another serviceman was cut in half by a wire cable on the deck of the USS CONSTELLATION.  The examiner diagnosed PTSD caused by his experience in the Navy.  In an October 2005 mental health clinic note, it was reported that the Veteran said he had seen two individuals killed while in Navy.  He related PTSD to being falsely accused of stealing from an officer's room, and humiliation when the sleeping area was searched and items seized.

It is neither shown nor contended that the Veteran, who had peacetime service only, engaged in combat, or that any claimed stressor includes fear of hostile military or terrorist activity; therefore, his assertions of service stressors, alone, are not sufficient to establish the occurrence of such events, but must be corroborated by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f).  

At his hearing in September 2008, the Veteran said that this event had occurred in the spring of 1979, most likely in March, April, or May.  He also stated that the two separate body pieces were stored in a freezer.  He said that his performance deteriorated after this event.  

There is no evidence corroborating any of the Veteran's claimed stressors.  He has not provided sufficient evidence to enable VA to corroborate his stressors through JSRRC.  A summary of operations of the USS CONSTELLATION for the year 1979 was obtained.  According to this document, the ship experienced two reportable personnel lost-time accidents on the flight deck and one on the hanger deck for a total of 66 lost man-days.  Overall, there were 192 industrial personnel injuries, 7 recreational injuries, and 21 vehicle injuries; significantly no deaths were reported.  The Veteran also stated that he watched a man jump overboard, and saw him eaten by sharks, but according to the official summary, there were two accidental falls overboard, and both times the men were recovered.  

According to a written recommendation that the Veteran be separated from service with a general discharge, dated in August 1979, the Veteran had enlisted in August 1977.  He had received his first nonjudicial punishment while attending AD "A" school for making false official statements and forging a sick in quarters chit.  He was subsequently dropped from school for lack of application and interest.  He reported aboard the CONSTELLATION on March 18, 1978, and since then had been awarded nonjudicial punishments on three more occasions, for offenses including larceny, which consisted of a series of thefts over a period of three months, from January to March, 1979.  Other offenses were possession of marijuana, failing to go to appointed place of duty, dereliction of duty, and failure to obey a lawful order.  He had been counseled on a continuing basis concerning his shortcomings, but had not been receptive, and had continued to be an administrative and disciplinary burden to the Navy.  The latest action resulting in nonjudicial punishment occurred on March 15, 1979.  

The Veteran estimated that the claimed incident concerning an individual having been cut in half occurred in March, April, or May 1979.  Based on the commanding officer's report, however, his disciplinary problems had begun much earlier, even before he was assigned to the CONSTELLATION.  There is no evidence of further deterioration during or after the spring of 1979.  The Board finds the official ship history and the official personnel actions to be more credible than the Veteran's statements made in the context of a claim for monetary benefits.   

To the extent that he reports that his sleeping area was searched, such may very well have happened in view of the charge and punishment for larceny or possession.  However, even if he had PTSD due to his resulting humiliation, such could not form a basis for a grant of service connection because compensation may not be paid for disability resulting from injury or disease in service which is the result of the Veteran's own willful misconduct.  38 U.S.C.A. § 1131.    

In view of these factors, the preponderance of the evidence is against the claim, and service connection for PTSD is not warranted.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  New and Material Evidence - Lumbosacral Strain

For the purpose of reopening the claim for service connection for a back disability, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 201)) need not be discussed. 

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Service connection for a back disability was denied in an August 1996 rating decision.  The Veteran did not appeal that decision or indicate any disagreement with it.  Also, no evidence was received within the appeal period, which would potentially affect finality of the 1996 rating decision.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  Finally, the provisions of 38 C.F.R. § 3.156(c) do not apply here, as VA has not obtained additional relevant service department records since the 1996 rating decision.  

Therefore, the August 1996 rating decision is final.  If, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the August 1996 rating decision included the Veteran's enlistment examination, dated in December 1976, which did not disclose any history of a back injury or disability, and the spine was normal on examination.  Service treatment records showed that in September 1977, approximately 6 weeks after he entered onto active duty, he was seen complaining of low back pain for 3 months after pulling his back with exercise.  Now he had pain after Intensive Training the previous evening.  On examination, he had full range of motion of the entire spine with tenderness of the left para-spinal muscles from upper lumbar to mid-thoracic level.  Neurological signs were normal.  The impression was lumbosacral strain.  Two days later, he still complained of low back pain.  He "strained his muscle before entering RTC [Recruit Training Command].  Has been in I.T. straining it."  On examination, he had moderate spasm, tenderness of the left para-spinals, and slow, painful range of motion.  The assessment was lumbosacral strain, which the medical officer described as mild.  He was seen on several other occasions complaining of low back pain, although the back was normal at the time of separation.  

On a VA examination in June 1996, the Veteran stated that he developed low back pain in boot camp in September 1977 while doing physical exercises.  He stated that he had pain in the back at that time, and that he had had increased pain in the lower back over the years since then.  He complained of pain across the back at the L4-5 level radiating from the right to the left and down the thighs.  He had limitation of motion on examination.  The impression was low back pain, rule out degenerative disc disease, degenerative joint disease; he was to be given X-rays.  

Based on this evidence, the Veteran's claim was denied in August 1996 on the basis that service treatment records revealed he reported a pre-service back injury prior to entry at RTC.  He was diagnosed with low back pain on two separation occasions but each episode was treated and resolved with no complications.  There was no evidence of exacerbation or continued treatment of a back condition since 1979.  

Evidence received since that decision includes medical evidence of degenerative disc disease and degenerative joint disease in the lumbar spine.  In addition, in a November 2007 written statement, the Veteran said that he was told by Dr. Cook at West Los Angeles VAMC that his degenerative disc disease was the direct result of boot camp injury.  The Veteran is competent to report what a physician has told him, and this evidence of a nexus to service raises a reasonable possibility of substantiating the claim.  In this regard, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Veteran has never been provided a VA examination with nexus opinion concerning this issue, and at a minimum, the Veteran's statement is sufficient to trigger an examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion).  Accordingly, the claim is reopened with the submission of new and material evidence, and VA must review the claim in light of all the evidence, new and old.  38 C.F.R. § 3.156. 

In the alternative, service connection was previously denied for lumbosacral strain.  Since that decision, evidence has been received showing degenerative joint disease and degenerative disc disease of the lumbar spine.  Such evidence could warrant consideration as a new claim.  See Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008) (a claim based on a distinct and separate diagnosis is a new claim); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (where a prior claim for service connection has been denied, and a current claim contains a different diagnosis, a new decision on the merits is required).


ORDER

Service connection for PTSD is denied.

New and material evidence to reopen the claim for service connection for lumbosacral strain has been received; to that extent only, the appeal is granted.


REMAND

The claim for service connection for a lumbar disability has been reopened with the submission of new and material evidence, and additional assistance in developing evidence pertinent to the Veteran's claim must be provided.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2011).  

First, the question of whether the presumption of soundness has been rebutted must be addressed.  A veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the presumption soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

If the presumption of soundness is not rebutted, there is also the question of whether the Veteran has a current back disability of service onset.  In this regard, the Veteran claims that his back disability results from an in-service injury.  Thus, an examination is needed.  

In addition, the Veteran stated, in November 2007, that a Dr. Cook at West Los Angeles VAMC had said that his degenerative disc disease was the direct result of boot camp injury.  Although the Board has found no such records on file, the VA medical records on file are from the Long Beach VA Healthcare System.  The records of treatment within the VA Greater Los Angeles Healthcare System must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's treatment and evaluation for a back condition at the West Los Angeles VAMC from the VA Greater Los Angeles Healthcare System, to include records of treatment by a Dr. Cook.  

2.  Tell the Veteran he should seek a written statement from Dr. Cook, to support his November 2007 statement that Dr. Cook told him that his degenerative disc disease was the direct result of a boot camp injury.

3.  Schedule the Veteran for a VA examination to determine whether he has a current, chronic back disability which at least as likely as not had its onset while he was on active duty.  If the examiner believes that a back disability preexisted service, this must be supported by an opinion which explains why such disorder clearly and unmistakably (undebatably) both preexisted and was not aggravated by service.  The rationale for all opinions expressed must be provided, and the claims folder must be available in conjunction with the examination.  

4.  After completing the above actions and any other notification or development deemed necessary, adjudicate the issue of service connection for a back disability.  If the decision remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


